Title: To John Adams from William Fitzhugh, Jr., 11 June 1800
From: Fitzhugh, William, Jr.
To: Adams, John



Sir
11 June 1800

The Citizens of Alexandria, see among them with sincere Joy, Their revered president. His presence brings to their view, the Constancy and Ability, with which he Laboured in the Vineyard of Liberty when devotion to its cause was surrounded with the Gibbet and the Halter
Her Intrepid and faithfull defender, dear as he then was to the Sons of America, is now more dear from the Additional claim on their Hearts, growing out of his unabated Zeal in extending and Confirming their common Happiness
In this presentment of our respectfull homage to the Successor of our Incomparable Washington—, we cannot but add our prayer that Like him, you will pass through the Storms and vicisitudes which alway’s encircle the highest Stations most admired when best understood
On behalf & at the request of the Citizens of Alexa.

W Fitzhugh